Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/906,437 filed 06/19/2020.
Claims 1-20 are currently pending in this application. All the claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Chinese Patent Application CN201911378991.6 filed 12/27/2019. A certified copy of the priority document has been filed and is made of record. 
Claim Objection
Claim 9, 10, 13, 14, objected to because of the following informalities:  Claim 9 recites the limitation “…and a length of the first bonding member in a length direction of the wound cell is 0.5 x L3 ~ L3”.  Claim 10 recite the limitation a thickness of the first bonding member is 5 ~ 500 µm”. Claim 13 recite the limitation, “a total length of the second bonding member and the first bonding member is the winding direction is (L1+5) ~ (2+5)”.  Claim 14 recites the limitation “…and a length of the second bonding member in a length direction of the wound cell is 05xL3 ~ L3”.  It seems the symbol; ~ is used to indicate an approximate range of recited length such as 0.5 X L3 to L3 in claim 9, for example. However, the claims language or the specification do not give an exact meaning of the symbol ~. Therefore, Applicant is requested to use an explicit language or use the well-known symbols of less than, less than or equal, greater than or greater than or equal used to express mathematical ranges. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8, 11-12, 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang Jing CN110233299; the English language machine translation is used here; hereafter called CN ’299)

Regarding Claim 1 and 11 CN ’299 discloses a wound cell (CN’ 299 paragraph 0045) and a winding type battery 10 (CN ’299 paragraph 0043), the wound battery core (CN’299 paragraph 0055) equivalent to the wound cell; the battery comprising a packaging bag 20 (CN ’299 paragraph 0061), the packaging bag equivalent to the packaging shell, and the wound cell arranged in the packaging bag (CN ’299 Fig. 12). The wound cell comprising: a first electrode plate comprising a first surface provided with a first active material layer section (CN ’299 paragraph 0015); equivalent to the first active material area; and a first empty foil section (CN ’299 paragraph 0015), equivalent to a first current collector area; and the first current collector area being located on an inner side of an outermost circle of the wound cell (CN ’299 Fig. 5); and the electrode plate has a second surface opposite the first surface also provided with a second active material area and a second current collector area (CN ‘299 Fig.5). 
CN ’299 discloses the trailing end of the first current collector, equivalent to the first current collector area, abuts on the outer peripheral surface, i.e. equivalent to being adjacent, on the outer peripheral surface of the second outer ring of the first current collector (CN ’299 paragraph 0010); this is equivalent to where in the first electrode plate, the second current collector area and the first current collector area are adjacent to and opposite to each other, and the first current collector area and the second current collector area are bonded together by a first bonding member 5 (CN ‘299 Fig. 5). 
CN ’299 also discloses the outer most surface of the current collector 13, equivalent to the third current collector area, is bonded to the packaging bag by adhesive 8 (CN ‘299 Fig. 10) equivalent to a second bonding member recited in claim 11. 
Regarding Claim 2 CN ‘299 discloses the first current collector area and the second current collector area are directly bonded together by the adhesive 5 (CN ‘299 Fig. 1-5), equivalent to the first bonding member
Regarding Claim 3 and 16 the wound cell further comprising a separator 3 located between the first current collector area and the second current collector area, wherein the first current collector area, the separator, and the second current collector area are bonded together by the first bonding member 5 (CN ‘299 Fig. 5, paragraph 0047).
Regarding Claim 8 CN ‘299 discloses the adhesive 5, equivalent to the first bonding member, is a double side adhesive (CN ‘299 paragraph 0021) equivalent to a tap having two sides. 
Regarding Claim 12 CN ‘299 also discloses the outer most surface 13, equivalent to the third current collector area, is bonded to the packaging bag by adhesive 8, i.e. equivalent to the second bonding member, and the adhesive 8 covers the current collector area partially (CN ‘299 Fig. 10).
Regarding Claim 15 CN ‘299 discloses the first current collector area and the second current collector area are bonded together by the first bonding member 5 (CN ‘299 Fig. 1-5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4-5, 9, 13-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang Jing (CN110233299; the English language machine translation used here) 

The discussion of CN ‘299 as applied to Claim 1 and 11 is fully incorporated here and is relied upon for the limitation of the claims in this section. 
Regarding Claim 4, 5, 17, and 18 CN ‘299 is silent about the area of the first adhesive 5, equivalent to the first bonding member, covering at least 50% of a length of each of the current collectors or that it covers it completely. Regarding Claim 9, 13, and 14 CN ‘299 is also silent about the length of the first bonding member and the second bonding member, the length of the first bonding member being 0.5L3 to L3 (L3 being the length of the wound cell) as in claim 9 and 14 , or being L1+5 to L2+5 (L1 being length of the wound cell in the winding direction; and L2 being the total length of the second current collector area and the second current collector) as in Claim 13. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have changed the size of the adhesive 5 and 8 in order to increase the bonding and effectively bond the current collectors since a change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV).

Claim 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang Jing (CN110233299; the English language machine translation used here) in view of Kim et al. (U.S. Publication 2019/0229361)

The discussion of CN ‘299 as applied to claim 1 and 11 is fully incorporated here and is relied upon for the limitation of the claims in this section. 
 Regarding Claim 6 and 19 CN discloses an adhesive 5 that bonds the first current collector area to the second current collector area (CN ‘299 Fig. 5). CN ‘299, however, is silent about adhesive 5, equivalent to the first bonding member bonding the first current collector area and the second current collector area, comprise of plurality of portions spaced away from each other on said current collector areas.
Kim discloses a secondary battery (Kim 0010) having a wound electrode assembly in a jelly-roll configuration (Kim paragraph 0063) and an adhesive in a dot array configured at an outermost portion of the electrode assembly facing the planar side of the pouch exterior case (Kim paragraph 0010); thus, minimizing the area of the electrode covered by the adhesive to 30% to 90% (Kim paragraph 0018). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the adhesive 5 of CN ‘299 by the teaching of Kim and used it in a dot array configuration and minimize the area covered by the adhesive (Kim paragraph 0018). According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).

Claim 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang Jing (CN110233299; the English language machine translation used here) in view of During (U.S. PG Publication 2003/0031925) 

The discussion of CN ‘299 as applied to claim 1 and 11 is fully incorporated here and is relied upon for the limitation of the claims in this section. 
Regarding Claim 7 and 20 CN ‘299 discloses the current collector in the inner side of an outer most circle of the wound electrode, and the end of current collector in the wound electrode second current collector area are bonded together by adhesive 5 (CN ‘299 Fig. 5), considered equivalent to a first bonding member. CN ‘299, however, does not disclose the adhesive 5 is coupled to an active material area.
During discloses a battery (During paragraph 0001, 0018) having folded electrode assembly (During paragraph 0019). The surface of the active material is coated with an adhesive material to create a firm bond between adjacent layers when folding of the electrode body (During paragraph 0025), and multi-layered electrode utilizing this feature has improved self-support and contributes to the mechanical stability of the battery altogether (During paragraph 0025). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective fling date of the invention to have modified the adhesive 5 of CN ‘299 by the teaching of During and made it couple to an active material area of the wound electrode assembly so that to create a firm bond between adjacent layers of the wound electrode assembly as taught by During (During paragraph 0025).  According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang Jing (CN110233299; the English language machine translation used here) in view of Kim (U.S. PG Publication 2011/0064995)

The discussion of CN ’299 as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 10 CN ‘299 is silent about the thickness of the first bonding member. Kim discloses an electrode assembly including a first electrode plate, a second electrode plate and a first separator and a second separator and wound to form electrode assembly (Kim paragraph008, 0038) equivalent to the wound cell. Kim discloses the electrode assembly has a sealing tape 50 (Kim paragraph 0035) equivalent to the bonding member. The sealing tape includes a base layer 51 and an adhesive layer 52 attached to the outer surface of the electrode assembly (Kim paragraph 0008, 0035, 0044), and the sealing tape including the adhesive layer prevents the wound electrode assembly from being unwound (Kim paragraph 0045). Kim discloses the base layer 51 may have a thickness ranging from 20 micrometer to about 60 micrometer (Kim 0053) and an adhesive layer may have a thickness of about 1 micrometer to about 30 micrometers (Kim paragraph 0059). Thus, the total thickness of the sealing tape would be in the range from 1+20 micrometer to 30+60 micrometer (i.e.  from 21 micrometer to 90 micrometer).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the adhesive 5 of CN ‘299, considered equivalent to the first bonding member, by the sealing layer of Kim since Kim discloses the sealing tape in the disclosed range including the base layer and adhesive layer prevents the wound electrode assembly from being unwound (Kim paragraph 0045). According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). The disclosed thickness orange of the sealing tape of from 1+20 micrometer to 30+60 micrometer (i.e.  from 21 micrometer to 90 micrometer) is included in the claimed range of 5 to 200 micrometer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722